PER CURIAM.
The petition for writ of certiorari to review an order sustaining respondent’s objections to interrogatories is denied. It does not appear that the order may reasonably cause material injury throughout the subsequent proceedings for which the remedy by appeal will be inadequate. In deny*179ing the petition we do not reach a determination of the merits of the question presented. Girten v. Bouvier, Fla.App.1963, 155 So.2d 745.
WALDEN and OWEN, JJ., and RICHARDSON, GEORGE, Jr., Associate Judge, concur.